DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This non-final rejection is issued in response to claims received 07/30/19.  Currently, claims 128-163 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “restriction structure configured to resist flow” in claim 128.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 147-148, 150, 152-157, 159-160, 162 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-15 of U.S. Patent No. 9,033,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent refers to a system instead of an injector, but the structural components of the system and the injector are the same in the referenced claims.  The reference patent also has additional elements .
The claims are matched for subject matter in the table below.
Currently examined claims 
Reference claims
147
1
148
2, 8
150
15
152-153
3
154
4
155
5
156
6
157
7
159
9
160
10
162
14



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


147, 149-152, 155, 158, 161-163 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0230183 to Breegi et al.
Regarding claim 147, Breegi discloses an injector (31, figure 3A) for injecting a therapeutic agent into an ocular implant (collectively figure 1A, and 1, 10, 11, 30 of figure 3A) at least partially implanted in an eye (9), the injector comprising:
an injection lumen (see figure 3A, and [0043] “the therapeutic tube of the syringe 31) having a first opening (distal port of therapeutic tube 31), the injection lumen configured to provide a pathway for injecting a therapeutic agent from the injection lumen through the first opening into the ocular implant using positive pressure applied through the injection lumen (see figure 3A; pressing down on 31 pushes therapeutic agent through therapeutic tube out of the distal end thus providing a pathway using positive pressure, and into the channels 30 of implant);
an outlet lumen (air exchange tube of 31, see [0043] and figure 3A) configured to provide a pathway through which a first amount of pre-existing fluid in the ocular implant exits the ocular implant as therapeutic agent is injected into the ocular implant through the first opening from the injection lumen (cited in both [0049, 0050] “…wherein when fluid from the barrel is injected into the therapeutic agent chamber through the needle, fluid inside the pressure equalizing chamber exits through the venting tube.”), wherein the injection lumen is in a fixed position relative to the outlet lumen such that the first opening from the injection lumen is located distal to the outlet lumen (figure 3A, therapeutic tube is longer than air exchange tube); and
a receiver chamber (chamber of 31 with arrow pointing upward in figure 3A) fluidly coupled to the outlet lumen, wherein injection of the therapeutic agent into the ocular 
Regarding claim 149, Breegi discloses the injector of claim 147, wherein the outlet lumen and the injection lumen are positioned side-by-side. (fig. 3A)
Regarding claim 150, Breegi discloses the injector of claim 147, wherein outlet lumen extends to a second opening (the outlet at distal end of air exchange tube of 31, see figure 3A), the first opening is located distal to the second opening to encourage at least partial separation between the injected therapeutic agent and the first amount of pre-existing fluid. (Fig. 3A – the two openings of the injection lumen and outlet lumen are at different lengths, thus providing a separation between the two fluids; separated also by 11 in figure 3A.) 
Regarding claim 151, Breegi discloses the injector of claim 147, further comprising a cartridge having at least one needle that defines the injection lumen (31 is a syringe – see figure 3A, the therapeutic tube is a needle, barrel/reservoir is shown in figure 3A).
Regarding claim 152, Breegi discloses the injector of claim 147, further comprising a source chamber fluidly coupled to the injection lumen (barrel of syringe 31 is shown in figure 3A), the source chamber providing a source of therapeutic agent for injecting 
Regarding claim 155, Breegi discloses the injector of claim 152, wherein the source chamber is part of a syringe (31) that attaches to the injection lumen (therapeutic tube of 31, see [0043]).
 Regarding claim 158, Breegi discloses the injector of claim 147, wherein the receiver chamber comprises a vent to pass air (air exchange tube of 31 is configured to receive air, [0043]), wherein the vent is fluidly coupled to the outlet lumen (see fig. 3A) so as to define a vent path (the path is defined by the arrows in figure 3A going upward into outlet lumen of air exchange tube and out of the canister) having no substantial resistance to flow as the therapeutic agent is injected into the ocular implant through the injection lumen (the conditions remain isobaric, therefore pressure remains the same throughout; resistance would cause a change in pressure, therefore there is no substantial resistance to flow).
Regarding claim 161, Breegi discloses the injector of claim 147, wherein the injector is configured to inject the therapeutic fluid into the chamber over a period of time within a range from about 1 second to about 30 seconds.
Regarding claim 162, Breegi discloses the injector of claim 147, wherein the injector is configured to inject the therapeutic fluid at a flow rate that inhibits mixing of the therapeutic fluid with the first amount of the pre-existing fluid. (Cited in both [0049, 0050] “…wherein when fluid from the barrel is injected into the therapeutic agent chamber through the needle, fluid inside the pressure equalizing chamber exits through the venting 
Regarding claim 163, Breegi discloses a method of using the injector of claim 147 (see rejection of claim 147 above), the method comprising:
advancing at least one needle of the injector through a penetrable barrier (shown in figures; for example figure 3A shows penetration through 10 and 11) on a proximal end of the ocular implant into a drug delivery reservoir (30) of the implant, the at least one needle defining the injection lumen (therapeutic tube of 31) extending to the first opening (distal end/opening of therapeutic tube of 31) and the outlet lumen (air exchange tube of 31) extending to a second opening (distal outlet of air exchange tube), wherein the at least one needle is advanced such that the first opening and the second opening are each in fluid communication with the drug delivery reservoir (fig. 3A, each are in communication with 30);
applying positive pressure through the injection lumen using the injector to inject the therapeutic fluid through the injection lumen into the drug delivery reservoir of the ocular implant ([0049] fluid from the barrel of the syringe is injected into the therapeutic agent chamber); and
displacing the first amount of the pre-existing fluid from the ocular implant through the outlet lumen into the receiving chamber as a result of the positive pressure through the injection lumen ([0049] when fluid from the barrel of the syringe is injected into the therapeutic agent chamber, fluid inside the pressure equalizing chamber exits through the venting tube) the first amount of the pre-existing fluid at least partially separated from .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 148, 154, 159, 160 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breegi.

Regarding claim 154, in the referenced embodiment of figure 3A, Breegi does not explicitly disclose wherein the source chamber is loaded with the therapeutic agent.  However, in alternative embodiments of 4A-4B, Breegi discloses “The barrel contains the therapeutic agent dissolved or suspended in a liquid formulation”. (See approximately lines 10-13 of paragraph [0045]).  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the therapeutic agent loaded in the syringe in order to reduce time of the implant filling process.  Having the agent elsewhere would first require filling of the syringe and/or additional parts and devices and thus take longer to perform the entire process.  
.
Claims 153, 156 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breegi in view of US 5,792,099 to DeCamp et al.
Regarding claim 153, Breegi discloses the injector substantially as claimed as disclosed above, but does not disclose wherein the source chamber is removably 
Regarding claim 156, Breegi discloses the injector substantially as claimed as disclosed above, but does not disclose the injector further comprising a hub configured to removably receive a syringe that is configured to fluidly couple to the injection lumen.  DeCamp discloses a conical housing (46) providing a means for attaching a syringe (12) to the needle (14).  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a hub configured to removably receive a syringe that is configured to fluidly couple to the injection lumen for various advantages, including but not limited to allowing more than one therapeutic agent to be delivered through the same needle lumen, to allow different sized needles to be attached to the source based upon the particulars of the procedure, etc.  A hub can provide stability and/or connection between the needle and syringe as needed.
157 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breegi in view of US 2009/0192493 to Meng et al.
Regarding claim 157, Breegi discloses the injector substantially as claimed as disclosed above, but does not disclose the injector further comprising a stop, the stop configured to limit a depth of insertion of the injection lumen into the ocular implant.  However, Breegi does disclose a stop (puncture guard, 7) within the implant ([0031] device may include a puncture guard to prevent a needle from injuring the eye or surrounding tissue).
Meng discloses implantable drug delivery devices and methods of refilling them, including a refilling needle which may employ a needle depth gauge stop (224 or 220, figure 3, para [0044]) to limit the degree of needle penetration during a refilling procedure [0010].  Alternatively, the drug delivery device (implant device) may include a stop ([0010]).  DeMarco discloses an advantage of having the stop on the needle includes preventing the tip of the needle from becoming embedded in the wall of the vestibule (132) which could occlude the fluid exit ports (last portions of paragraph [0043]).  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a stop on the needle instead of within the implant for the advantage of preventing the tip of the needle from becoming embedded in the wall of the implant and/or to prevent occlusion of the distal end of the needle.
Allowable Subject Matter
Claims 128-146 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art include the injector as claimed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/MELISSA A SNYDER/Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783